DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
The amendments filed June 14 2022 have been entered.  Claims 1, 3-7, 9-17 remain pending.  Claims 1, 3-7, 9-15 have been amended.  Claims 2 and 8 have been cancelled.  Claims 16 and 17 have been added.  
Applicant’s amendments to claim 3 overcomes the objection.  Applicant’s amendment to claim 2 and 5’s pressure change ratio overcomes the 112b rejection.  Applicant’s amendment to claim 14 overcomes the 112d rejection set forth in the Non-Final office action mailed 17 March 2022.  

Response to Arguments

	With regard to Rejection of Claims under 35 U.S.C. 103:
Applicant's arguments filed June 14 2022 have been fully considered but they are not persuasive. 
Regarding “Specifically, independent claim 1, recites, among other things, …”:
Su p. 4 4th to last line till 2nd to last line: there is a "set pressure of the space 12" which indicates that the system must compare measured values of the air pressure against this set value, p. 4 2nd to last full paragraph 3rd line: “inspection unit 56 compares the pressure set in the closed space…” indicates that the system collects and compares values at different times and since it compares against “the air injection of the air injection unit 32” it is concerned with how quickly the air is entering (or leaving) the closed space.  
How the data is represented (whether as a ratio, a percentage, or etc.) is not a significant distinction over the prior art (whether the measurements are compared to a preset value of the pressure and/or to a time rate of change of the pressure is a significant distinction). 

Regarding “The logic of comparing a measure value to a set value is different from comparing two measured values at different times…”:
                         
                            
                                
                                    
                                        
                                            P
                                            -
                                            
                                                
                                                    m
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    (
                                    P
                                    -
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            m
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    ∆
                                    T
                                
                            
                        
                     where mn are measured values taken at different times, P is a set value, and ΔT is the time interval between measurements; as such comparing a measure value to a set value (Su reference) is equivalent to comparing two measured values at different times (instant application). 
Instead of a “first percentage” Su has “set pressure of the space” and instead of “a second percentage” Su specifies that the system is collecting data while “air injection unit 32” is operating.  As evidenced by a “inspection section” comparing during air injection, the system of Su measures the pressure in the closed space over time.  Su discloses in page 2 3rd to last line: “blade damage inspection system” which makes determinations based on differences from set value as well as on rate of change of the pressure values.

Regarding “Davey, relied solely on its purported disclosure of a pressure transmission assembly…”:
	Davey discloses a pressure transmission assembly (Fig. 4 element 330) used for cracking determination based on pressure difference (column 5 lines 17-18).  
	Su in view of Davey discloses the limitations of claim 6.  Sue teaches those elements of claim 13 not disclosed by Su and Davey.  
	Claims 16 and 17 are descended from claim 6 which has been rejected under Su in view of Davey and are thus also rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 1, 3-7, 9-12, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Su (KR 20130139523 A) in view of Davey (US 5770794 A).

Regarding claim 1 Su teaches (Figs. 1-5), a monitoring method for monitoring a cracking state of a blade (Fig. 5, page 4 second full paragraph: “Figure 5 is a block diagram of a monitoring device for monitoring damage to a blade”), the blade (Fig. 3-the blade 2) comprising a plurality of blade components and a connecting body (corresponds to material at about the drawing reference number 2 which makes the blade a whole and sealable), the plurality of blade components (Fig. 1 & 2, page 2 last full paragraph: “a penetrated damaged portion 8 by cracks 8”, this is a blade component which has been damaged) being connected with each other by the connecting body (if the blade is made of more than one component and is sealed then there necessarily is a “connecting body”) and forming a cavity (Fig. 3- closed space 12, page 4 2nd to last full paragraph: “closed space 12”), wherein the monitoring method comprises … : detecting an actual air pressure value (page 2 last paragraph: “measures the pressure while pressing the space through the air injection It is possible to effectively check whether the blade 2 is damaged”), comprising detecting the actual air pressure value within the sealed cavity by using a detector (Fig. 2-a pressure sensor 40, page 3 2nd to last full paragraph: “The pressure sensor 40 measures the internal pressure of the space 12 closed by the sealing device 20 to determine whether the blade 2 is damaged.”); and determining the cracking state, comprisingAtty. Dkt. No. 10029-01-0029-US- 3 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411determining the cracking state of the blade according to the actual air pressure value and the preset air pressure value (page 3 3rd to last full paragraph: “when the blade 2 is damaged by cracking or the like, the inner pressure of the space 12 is lower than the set pressure”); and determining that the blade is in the cracking state, when: a first percentage of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value is within a first preset range (i.e. (|actual air pressure-preset air pressure|)/(preset air pressure) ϵ (1st preset ±range), this isn’t substantively different from comparing “pressure measurement value” and “the pressure set” as described in Su, page 4 2nd to last full paragraph: “inspection unit 56 compares the pressure set in the closed space 12 inside the blade 2 with the pressure measurement value measured by the pressure sensor 40 by the air injection of the air injection unit 32, It is possible to check whether or not damage has occurred in the closed space 12 of the blade 2”); and a second percentage of a difference between the actual air pressure value and a previously detected actual air pressure value to the previously detected actual air pressure value exceeds a second preset range (“a monitoring device 50 for monitoring the damage”, it is inherent to a ‘monitoring device’ to measure at multiple times thus the device of Su measures at some first time and then at a second time and if the pressure change is large enough at that second time it is assumed that the blade has been damaged thus the system of Su must have some time period over which they compare the change in pressure to an expected or reasonable change for an undamaged blade.  If the pressure were measured a year after first pressurizing the pressure transmission assembly one wouldn’t be as concerned as if the same difference were measured after only a minute).  
Su does not teach providing a pressure transmission assembly, wherein the pressure transmission assembly comprises a side wall, a hollow space enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space; forming a sealed cavity, comprising. placing the pressure transmission assembly within the cavity at a connection between at least one of the plurality of the blade components and the connecting body, and fixing the pressure transmission assembly by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other, wherein the pressure transmission assembly and the corresponding blade component together form the sealed cavity with a preset air pressure value.  
Davey teaches (2nd embodiment= Figs. 2 &5 ) providing a pressure transmission assembly, wherein the pressure transmission assembly comprises a side wall (Fig 2- elements 130a and 130b), a hollow space (Fig. 2 - a cavity 111) enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space (column4 lines 57-58: “a portion of the wall of the component 110 forms the cavity 111”, “[a] in communication with [b]” is interpreted as meaning that the state of a has some effect on the state of b (or vice versa)); forming a sealed cavity (column 1 line 60: “a sealed cavity on or within the component structure”), comprising. placing the pressure transmission assembly within the cavity at a connection between at least one of the plurality of the blade components and the connecting body (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”), and fixing the pressure transmission assembly by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), wherein the pressure transmission assembly and the corresponding blade component together form the sealed cavity with a preset air pressure value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Su with the teachings of Davey.  The motivation would be to have a method which could detect cracks in not only large sections of the blade (as taught by Su) but also around specific regions of the blade wall (as taught by Davey) by sealing off sections and monitoring pressure within those different regions; in Davey the pressure transmission assembly of Su has been opened on one side and put in communication with the structure of the blade so as to monitor particular parts of the blade.  An inspector could then select specific regions of the blade to pressurize and thus find a damaged section more easily.  

	Regarding claim 3 Su in view of Davey teaches The monitoring method according to claim 1.  
Su further teaches (Figs. 1-5) wherein: determining the cracking state further comprises: determining that the blade is in a non-cracking state and outputting a signal (page 5 first full paragraph :“A module may be configured to reside on an addressable storage medium and may be configured to execute one or more processors”, “addressable” indicates that the pressure measurement can then be sent through some sort signal to a processor for evaluation) indicating the pressure transmission assembly (for Su this corresponds to Fig. 2-“a pressure hose 35”) is in a pressure-to-be-adjusted state (page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined pressure, and the first air injection unit 32 so as to inject air so that the closed space 12 of the blade 2 to be measured has a predetermined pressure”, that it stops when the pressure reaches the “predetermined pressure” indicates there is a signal indicating that the system is or isn’t in a pressure-to-be adjusted state), when: the first percentage is within the first preset range (i.e. (|actual air pressure-preset air pressure|)/(preset air pressure) ϵ (1st preset ±range), this isn’t substantively different from comparing “pressure measurement value” and “the pressure set” as described in Su, page 4 2nd to last full paragraph:); andAtty. Dkt. No. 10029-01-0029-US- 4 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411the second percentage is within the second preset range (“a monitoring device 50 for monitoring the damage”, it is inherent to a ‘monitoring device’ to measure at multiple times).  

Regarding claim 4 Su in view of Davey teaches the monitoring method according to claim 3.  
Su further teaches (Figs. 1-5) further comprising: adjusting a pressure, comprising adjusting the pressure within the sealed cavity according to the signal indicating the pressure-to-be-adjusted state, such that the actual air pressure value within the sealed cavity is equal to the preset air pressure value (page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined pressure, and the first air injection unit 32 so as to inject air so that the closed space 12 of the blade 2 to be measured has a predetermined pressure”, that it stops when the pressure reaches the “predetermined pressure” indicates there is a signal indicating that the system is or isn’t in a pressure-to-be adjusted state).  

Regarding claim 5 Su in view of Davey teaches the monitoring method according to claim 1.  
 Su does not explicitly teach wherein: the preset air pressure value is selected from 0Mpa~4Mpa, the first preset range is within 50%-80%, and the second preset range is within 1%~5%.  
Davey further teaches wherein: the preset air pressure value is selected from 0Mpa~4Mpa (column 2 lines 4-5: “In numerical terms the vacuum may generally be of the order of 700 to 50 Torr”, which is from  .0067MPa to .0933MPa and within the range of the instant application), the first preset range is within 50%-80% (interpreted as                         
                            
                                
                                    |
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    -
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    |
                                
                                
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                            
                            ϵ
                             
                            (
                            65
                            %
                             
                            ±
                            15
                            %
                        
                    )), and the second preset range is within 1%~5% (interpreted as                         
                            
                                
                                    
                                        
                                            
                                                
                                                    a
                                                    c
                                                    t
                                                    u
                                                    a
                                                    l
                                                     
                                                    a
                                                    i
                                                    r
                                                     
                                                    p
                                                    r
                                                    e
                                                    s
                                                    s
                                                    u
                                                    r
                                                    e
                                                     
                                                    -
                                                    p
                                                    r
                                                    e
                                                    s
                                                    e
                                                    t
                                                     
                                                    a
                                                    i
                                                    r
                                                     
                                                    p
                                                    r
                                                    e
                                                    s
                                                    s
                                                    u
                                                    r
                                                    e
                                                     
                                                     
                                                
                                            
                                        
                                        
                                            p
                                            r
                                            e
                                            s
                                            e
                                            t
                                             
                                            a
                                            i
                                            r
                                             
                                            p
                                            r
                                            e
                                            s
                                            s
                                            u
                                            r
                                            e
                                        
                                    
                                
                                
                                    Δ
                                    t
                                
                            
                            ϵ
                             
                            (
                            3
                            ±
                            2
                             
                            %
                            /
                            s
                            e
                            c
                            o
                            n
                            d
                        
                    )).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su with the teachings of Davey.  The motivation would have been to combine the pressurized compartments of the Su reference with the monitoring of pressures of the Davey reference.  The combination would enable a user to more precisely determine the location of damage as well as a determination of how bad the damage is likely to be.  

Regarding claim 6 Su in view of Davey teaches (Fig. 1-5) a monitoring system for monitoring a cracking state of a blade (Fig. 5, page 4 second full paragraph: “figure 5 is a block diagram of a monitoring device for monitoring damage to a blade”), the blade (Fig. 3-the blade 2) comprising a plurality of blade components and a connecting body, the plurality of blade components (Fig. 1 & 2, page 2 last full paragraph: “a penetrated damaged portion 8 by cracks 8”, this is a blade component which has been damaged) being connected with each other by the connecting body (if the blade is made of more than one component and is sealed then there necessarily is a “connecting body”) and forming a cavity (Fig. 3- closed space 12, page 4 2nd to last full paragraph: “closed space 12”), wherein the monitoring system comprises:…; a detector (Fig. 2-a pressure sensor 40) connected to the pressure transmission assembly (Fig. 2-“a pressure hose 35”), wherein the detector is disposed on the corresponding blade component and is used to detect an actual air pressure value within the sealed cavity (page 2 last paragraph: “measures the pressure while pressing the space through the air injection it is possible to effectively check whether the blade 2 is damaged”); and a controller configured to receive the actual air pressure value detected by the detector (p.4 6th full paragraph above the claims: inspection unit 56 receives the air pressure measurements (from detector/sensor) and passes this data on to the “control unit 52” (i.e. controller)); determine the cracking state of the blade according to the actual air pressure value and the preset air pressure value (page 6 line 13: “An inspection unit for comparing the internal pressure of the closed space measured by the pressure sensor with the set pressure of the space to determine whether the space is damaged”); and determine that the blade is in the cracking state, when: a first percentage of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value is within a first preset range: and a second percentage of a difference between the actual air pressure value and a previously detected actual air pressure value to the previously detected actual air pressure value exceeds a second preset range (page 4 2nd to last full paragraph: system is monitoring the air pressure and its rate of change to determine damage (i.e. cracking state)).  
Su does not teach a pressure transmission assembly comprising a side wall, a hollow space, enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space, wherein the pressure transmission assembly is placed within the cavity at a connection between at least one of the plurality of the blade component components and the connecting body, and is fixed by the connecting body, such that a region around the opening of the pressure transmission   assembly and the corresponding blade component are sealingly connected with each other, and wherein the pressure transmission assembly and the corresponding blade component together form the sealed cavity with a preset air pressure value.  
Davey does teach (2nd embodiment= Figs. 2 & 5) a pressure transmission assembly comprising a side wall, a hollow space (Fig. 2 – a cavity 111) enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space, (column4 lines 57-58: “a portion of the wall of the component 110 forms the cavity 111”, “[a] in communication with [b]” is interpreted as meaning that the state of a has some effect on the state of b (or vice versa)) wherein the pressure transmission assembly is placed within the cavity at a connection between at least one of the plurality of the blade components and the connecting body, (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”) and is fixed by the connecting body, such that a region around the opening of the pressure transmission Atty. Dkt. No. 10029-01-0029-US- 5 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411 assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), wherein the pressure transmission assembly and the corresponding blade component together form the sealed cavity with a preset air pressure value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su with the teachings of Davey.  The motivation would be to have a device which could detect cracks in not only large sections of the blade (as taught by Su) but also around specific regions of the blade wall (as taught by Davey) by sealing off sections and monitoring pressure within those different regions.  By pressurizing different sections of the blade including sections of Davey’s pressure transmission assembly an inspector could accurately determine a more accurate estimation of where the damage to a blade is.  

Regarding claim 7 Su in view of Davey teaches the monitoring system according to claim 6.  
Su further teaches (Figs. 1-5) wherein: the pressure transmission assembly is a tube (Fig. 3-pressurizing hose 35, page 3 5th full paragraph: “pressurizing hose 35 may be connected to the compressed air supply 39”) with a predetermined length or an airbag (Fig. 3 – sealing device 20, page 3 2nd full paragraph: “the sealing device 20 can be expanded and contracted”).  

Regarding claim 9 Su in view of Davey teaches the monitoring system according to claim 6.  
Su further teaches (Figs. 1-5) wherein the controller (p. 4 4th full paragraph: “control unit 52”) is configured to: determine that the blade is in a non-cracking state and output a signal (page 5 first full paragraph :“A module may be configured to reside on an addressable storage medium and may be configured to execute one or more processors”, “addressable” indicates that the pressure measurement can then be sent through some sort signal to a processor for evaluation) indicating the pressure transmission assembly (Fig. 2-“a pressure hose 35”) is in a pressure-to-be- adjusted state, when: the first percentage is within the first preset range (i.e.                         
                            
                                
                                    |
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    -
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                    |
                                
                                
                                    p
                                    r
                                    e
                                    s
                                    e
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                
                            
                            ϵ
                             
                            (
                            1
                            s
                            t
                             
                            p
                            r
                            e
                            s
                            e
                            t
                             
                            ±
                            r
                            a
                            n
                            g
                            e
                        
                    ), this isn’t substantively different from comparing “pressure measurement value” and “the pressure set” as described in Su, page 4 2nd to last full paragraph: “inspection unit 56 compares the pressure set in the closed space 12 inside the blade 2 with the pressure measurement value measured by the pressure sensor 40 by the air injection of the air injection unit 32, It is possible to check whether or not damage has occurred in the closed space 12 of the blade 2”): and the second percentage is within the second preset range (“a monitoring device 50 for monitoring the damage”, it is inherent to a ‘monitoring device’ to measure at multiple times thus the device of Su measures at some first time and then at a second time and if the pressure change is large enough at that second time it is assumed that the blade has been damaged thus the system of Su must have some time period over which they compare the change in pressure to an expected or reasonable change for an undamaged blade.  If the pressure were measured a year after first pressurizing the pressure transmission assembly one wouldn’t be as concerned as if the same difference were measured after only a minute).  

Regarding claim 10 Su in view of Davey teaches the monitoring system according to claim 9. 
Su further teaches (Figs. 1-5) further comprising a gas generator (Fig. 4- “air supply unit 30”), connected to the pressure transmission assembly (page 3 5th full paragraph: “The pressurizing hose 35 may be connected to the compressed air supply 39”) and used to adjust the actual air pressure value within the sealed cavity (page 3 3rd to last full paragraph: “The compressed air supply unit 39 is connected to the space 21 closed by the body 21 of the closing device 20 and the closing device 20 through the first air injecting part 32 and the second air injecting part 34 ) To provide (compressed) air”).  

Regarding claim 11 Su in view of Davey teaches the monitoring system according to claim 10.  
Su further teaches (Figs. 1-5) wherein:Atty. Dkt. No. 10029-01-0029-US- 7 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411the gas generator (Fig. 4- “air supply unit 30”) comprises a pressure pump (Fig.2 -compressed air supply unit 39), a check valve (Fig. 3-“valves 31 and 33”), and a relay (Fig. 2- air injection units 32 and 34), wherein the pressure pump is connected to the pressure transmission assembly (Fig. 2-“a pressure hose 35”) through the check valve (Fig.4-36c) and connected to the controller through the relay; and the controller is configured to control the relay to turn on the pressure pump according to the signal indicating the pressure-to-be-adjusted state to adjust the actual air pressure value to be equal to the preset air pressure value (page 3 3rd to last full paragraph: “The compressed air supply unit 39 is connected to the space 21 closed by the body 21 of the closing device 20 and the closing device 20 through the first air injecting part 32 and the second air injecting part 34 ) To provide (compressed) air”).  

Regarding claim 12 Su in view of Davey teaches the monitoring system according to claim 11.  
Su further teaches (Figs. 1-5) wherein the pressure transmission assembly (Fig. 2-“a pressure hose 35”) is connected to the detector and the gas generator-through a transition connection section, the transition connection section (see annotated drawing below) comprises a joint with a plurality of ports and a transition pipe body connected to one of the plurality of ports, and the pressure transmission assembly is connected to the transition pipe body, the detector and the gas generator are respectively connected to one of the plurality of ports (necessarily so in order to use the gas generator to pressurize the pressure transmission assembly).  


    PNG
    media_image1.png
    552
    556
    media_image1.png
    Greyscale


























	Regarding claim 14 Su in view of Davey teaches A blade, comprising: Atty. Dkt. No. 10029-01-0029-USa plurality of blade components, wherein the plurality of blade components are connected with each other by a connecting body and form a cavity (Su Fig. 3 closed space 12).   
	Su further teaches … a detector connected to the pressure transmission assembly (Fig. 2-“a pressure hose 35”), wherein the detector is disposed on the corresponding blade component and is used to detect an actual air pressure value within the sealed cavity (page 2 last paragraph: “measures the pressure while pressing the space through the air injection it is possible to effectively check whether the blade 2 is damaged”); and a controller configured to:Atty. Dkt. No. 10029-01-0029-US- 9 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411receive the actual air pressure value detected by the detector (page 4 4th to last full paragraph :“The control unit 52 transmits a control command to the valve opening and closing unit 36 so that the valves 31 and 33 of the respective air injection units 32 and 34 are controlled. That is, the control unit 52 controls the second air injection unit 34 by the valve opening / closing unit 36 so that the body 21 of the closing device 20 is inflated to a predetermined pressure, and the first air injection unit 32 so as to inject air so that the closed space 12 of the blade 2 to be measured has a predetermined pressure”, that it stops when the pressure reaches the “predetermined pressure” indicates there is a signal indicating that the system is or isn’t in a pressure-to-be adjusted state); determine the cracking state of the blade according to the actual air pressure value and the preset air pressure value (page 6 line 13: “An inspection unit for comparing the internal pressure of the closed space measured by the pressure sensor with the set pressure of the space to determine whether the space is damaged”); and determine that the blade is in the cracking state, when: a first percentage of a difference between the actual air pressure value and the preset air pressure value to the preset air pressure value is within a first preset range; and a second percentage of a difference between the actual air pressure value and a previously detected actual air pressure value to the previously detected actual air pressure value exceeds a second preset range (page 4 2nd to last full paragraph: system is monitoring the air pressure and its rate of change to determine damage (i.e. cracking state)).  
Davey teaches and a monitoring system for monitoring a cracking state of the blade monitoring system comprises: a pressure transmission assembly comprising a side wall (Fig 2- elements 130a and 130b), a hollow space (Fig. 2 – a cavity 111) enclosed by the side wall, and an opening provided on the side wall and in communication with the hollow space (column4 lines 57-58: “a portion of the wall of the component 110 forms the cavity 111”, “[a] in communication with [b]” is interpreted as meaning that the state of a has some effect on the state of b (or vice versa)), wherein the pressure transmission assembly is placed within the cavity at a connection between at least one of the plurality of the blade components and the connecting body (column 6 lines 34-37: “application of the first and second embodiments to an installation comprising a hinged connection between two components”), and is fixed by the connecting body, such that a region around the opening of the pressure transmission assembly and the corresponding blade component are sealingly connected with each other (column 4 line 61:“130a…withstand the pressure differential between the exterior and the interior of the recess when in use”, if a pressure differential can be maintained then there is a seal), wherein the pressure transmission assembly and the corresponding blade component together form the sealed cavity with a preset air pressure  value (column 4 lines 61-64: “elements 130a and 130b are formed needs to be sufficiently rigid to retain the configuration of the recess and to withstand the pressure differential between the exterior and the interior of the recess”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su with the teachings of Davey.  The motivation would have been to enable putting regions of the blades under pressure (as in Davey) and then monitoring that pressure in time so as to see if there is damage to that section of the blade (as in Su).  One of ordinary skill in the art would have put Davey’s version of the pressure transmission assembly near areas where damage to the blade is more likely such as at connections between blade components.  

Regarding claim 15 Su in view of Davey teaches the blade according to claim 14. 
Su further teaches (Figs. 1-5) wherein the plurality of blade components comprise a windward-side shell, a leeward-side shell (Figs. 1 & 3) and a web plate (inherent to the structure of a blade), and the connecting body (page 3 2nd full paragraphs: “inner circumferential surface of the various blades 2”) is connected at least one of: between the windward-side shell and the leeward-side shell, between the windward-side shell and the web plate, or between the leeward-side shell and the web plate (Fig. 3 sealing device 20 connects the windward and leeward side shells).  


Regarding claim 16 Su in view of Davey teaches the monitoring system according to claim 6.  
Su further teaches wherein: the opening (Fig. 3 valve 31 opens into the pressurized closed space 12) penetrates the pressure transmission assembly along an extending direction of the pressure transmission assembly (Fig. 3 pressure hose 35).  

Regarding claim 17 Su in view of Davey teaches the monitoring system according to claim 6.  
Su further teaches wherein: Atty. Dkt. No. 10029-01-0029-US- 10 -Inventor: Xiaoming LI Reply to Office Action of March 17, 2022Application No. 17/056,411 the pressure transmission assembly comprises multiple openings (Fig. 4 valves 31a and 31b and 31c), and the multiple openings are spaced apart from each other along the extending direction of the pressure transmission assembly (see annotated Fig. 4 below).  

    PNG
    media_image2.png
    346
    970
    media_image2.png
    Greyscale






Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su ( KR 20130139523 A) in view of Davey (US 5770794 A) and in further view of Sue et al. (US 20170146177 A1) . 

Regarding claim 13 Su in view of Davey teaches the monitoring system according to claim 12.  
Su in view of Davey doesn’t teach wherein the transition pipe body comprises a first connecting section and a second connecting section which are successively distributed along its extending direction, the first connecting section comprises a pipe wall which is provided with a notch disposed along the extending direction and engaged with the pressure transmission assembly, and the second connecting section comprises a closed pipe wall.  
Sue further teaches (Figs. 48) wherein the transition pipe body (Fig. 48- right side of the “seal/test plug 420”) comprises a first connecting section (see annotated drawing below: first connecting section is the left side of the pipe) and a second connecting section (see annotated drawing below: second connecting section is the right side of the pipe) which are successively distributed along its extending direction, the first connecting section comprises a pipe wall which is provided with a notch (see annotated drawing below: the left side of the pipe has multiple notches) disposed along the extending direction and engaged with the pressure transmission assembly, and the second connecting section comprises a closed pipe wall (Fig. 48-420).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Su in view of Davey with the teachings of Sue.  The gripping apparatus of Sue with the pressure transmission device of either Su or Davey would enable a strong seal between the pressure transmission assembly and the pressure pump.  Without a good seal leakage in the pipe connections could be mistaken for damage to the blades of the turbine.  


    PNG
    media_image3.png
    545
    708
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868